Citation Nr: 1420313	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  13-01 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to August 1966.  He was recently confirmed to have been on shore or on the inland waterways of the Republic of Vietnam, thus he is presumed to have been exposed to herbicides.  He passed away in September 2011, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In May 2013, the Appellant presented testimony to the undersigned Veterans Law Judge (VLJ) during a personal hearing held at the Las Vegas RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Appellant asserts that Type II Diabetes Mellitus contributed to her husband's death.  Although not service connected for diabetes while living, his exposure to herbicides was recently conceded in the December 2012 statement of the case.  He was diagnosed with this type of diabetes during his lifetime, therefore, an opinion should be obtained that addresses whether it played a role in his death.

A complete copy of VA treatment records from Chicago, San Francisco, and Las Vegas VAMCs should also be obtained, as well as a copy of his terminal hospitalization report from Sunrise Hospital Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Sunrise Hospital Medical Center, to include his terminal hospitalization report dated in September 2011.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Chicago, San Francisco, and Las Vegas VA treatment facilities (to include any archived records), dated from August 1966 to November 1994.

3.  After completion of the above, arrange for an appropriate VA examiner(s) to review the Veteran's claims folder and Virtual file.  

The examiner(s) should provide an opinion as to whether it is as likely as not (50% or higher probability) that the Veteran's diabetes mellitus caused or contributed to his death.  

The examiner(s) should provide an opinion as to whether it is as likely as not (50% or higher probability) that any of the conditions listed on the Veteran's death certificate (e.g., cardiorespiratory arrest, ischemic bowel, metabolic acidosis, and metastic liver disease) had its clinical onset during the Veteran's active service or is related to any incident of his service, to include herbicide exposure.

The examiner(s) should provide an opinion as to whether it is as likely as not (50% or higher probability) that any of the conditions listed on the Veteran's death certificate (e.g., cardiorespiratory arrest, ischemic bowel, metabolic acidosis, and metastic liver disease) was either (a) caused by, or (b) aggravated by his diabetes mellitus.

The examiner(s) must provide explanatory rationale for all opinions rendered

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report(s) does not include adequate responses to the specific opinions requested, it must be returned to the examiner(s) for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



